DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jarnagin III et al. US 2015/0039776.
Jarnagin discloses a method for transmitting a data set from an operating device to a drinks preparation machine, wherein the method comprises at least the following steps:
	(Re claim 1) “by the operating device: registering an input or a selection, which specifies the data set” (15 figure 1A). “by the operating device: registering a selection of an operating mode for indirectly sending the data set to a drinks preparation machine, in particular as a selection amongst several operating modes by a user of the operating device (19 figure 1A, para 0015). “by the drinks preparation machine registering a control command which is triggered by the user” (para 0019). “by the drinks preparation machine, triggered by the control command: transmitting a machine address of the drinks preparation machine to the operating device” (32 figure 1A). “by the operating device: receiving the machine address” (32, 10 figure 1A). “by the operating device: transmitting the data set and the machine address to a coordination server” (19, 10, 70 figure 1A). “by the coordination server server: receiving the machine address and the data set” (19, 70 figure 1A). “by the coordination server: storing the machine address and, assigned thereto, the data set” (72 figure 1A, para 0019). “by the coordination server: transmitting this data set to the drinks preparation machine, in particular including using the machine address” (42 figure 1A, para 0019). “by the drinks preparation machine: receiving the data set from the coordination server” (42, 20 figure 1A). “by the drinks preparation machine: storing the data set and/or executing an action according to the data set” (para 0030).
	(Re claim 2) “wherein the data set defines a user recipe, and the user recipe comprises a quantity of adjustable preparation parameters which define or modify a preparation prescript for producing a total product by the drinks preparation machine” (para 0019, ‘favorite beverages’).
	(Re claim 3) “wherein the action which that is carried out by the drinks preparation machine is the production of a total product according to the user recipe” (para 0015, ‘custom beverage mixes’).
	(Re claim 4) “by the drinks preparation machine: notification of the coordination server, including transmission of the machine address to the coordination server, that the drinks preparation machine is ready for receiving a data set” (para 0020). “by the coordination server: receiving the notification” (para 0020). “by the coordination server: if or as soon as a data set which is assigned to the machine address is stored in the coordination server, transmitting this data set to the drinks preparation machine” (42 figure 1A).
	(Re claim 5) “by the operating device: displaying a user instruction which that requests the user to input control commands at the drinks preparation machine” (para 0031).
	(Re claim 6) “wherein the transmission of the machine address of the drinks preparation machine to the operating device is effected via a communication which only acts in the near range” (para 0015 ‘NFC’).
	(Re claim 7) “wherein the transmission of the machine address of the drinks preparation machine to the operating device is effected via an optical communication channel” (16 figure 1A, para 0015, 0039).
	(Re claim 8) “by the drinks preparation machine: representing a character string on a display of the drinks preparation machine and registering a manual input of this code at the operating device” (para 0023).
	(Re claim 9) “by the drinks preparation machine: sending an optical code” (16 figure 1A, para 0015, 0039). “by the operating device: optically registering and decoding this optical code” (16 figure 1A, para 0015, 0039). “wherein in particular the optical code is represented by a spatial or temporal variation of emitted light” (16 figure 1A, para 0015, 0039).
	(Re claim 10) “ by the drinks preparation machine: displaying the data set” (25 figure 1A, para 0019).
	(Re claim 11) “by the coordination server: after completion of a time after storing the data set, deleting the stored data set and its assignment to the machine address” (para 0019, 0030).
	(Re claim 12) “receiving a device name which identifies the drinks preparation machine, wherein: in particular either the device name is transmitted to the operating device by the drinks preparation machine together with the transmission of the machine address to the operating device or the device name is transmitted to the operating device by the coordination server, in particular after receiving the machine address from the operating device” (para 0019). “by the operating device: displaying the device name for the selection by the user, before the later sending of a further data set” (para 0021 ‘Bluetooth’). Bluetooth pairing requires a user to select the name of the device with which they wish to pair.
	(Re claim 13) “by the operating device: transmitting, together with the data set and the machine address, an operating device identifier to the coordination server” (19 figure 1A). “by the coordination server: storing the operating device identifier including an assignment to the machine address” (para 0019, 0020, 0030).
	
Jarnagin discloses a method for operating an operating for transmitting a data set from the operating device to a drinks preparation machine, wherein the method comprises at least the following steps which are carried out on the operating device:
(Re claim 14) “registering an input or a selection, which specifies the data set” (15 figure 1A). “registering a selection of an operating mode for indirectly sending the data set to a drinks preparation machine, in particular as a selection amongst several operating modes by a user of the operating device” (19 figure 1A, para 0015). “receiving a machine address; transmitting the data set and the machine address to a coordination server” (32 figure 1A).
	(Re claim 15) “a computer program for operating an operating device for transmitting a data set from the operating device to a drinks preparation machine, wherein on execution on the operating device, the computer program carries out the method according to claim 14” (12 figure 1A).
	Jarnagin discloses a method for operating a drinks preparation machine for transmitting a data set from the operating device to the drinks preparation machine, wherein the method comprises at least the following steps which are carried out on the drinks preparation machine:
	(Re claim 16) “registering a control command, which is triggered by a user” (para 0015). “triggered by the control command: transmitting a machine address of the drinks preparation machine to the operating device” (para 0015, 32 figure 1A). “optionally: notification of a coordination server, including transmission of the machine address to the coordination server, that the drinks preparation machine is ready for receiving a data set” (para 0019-0020). “receiving a data set from the coordination server” (42 figure 1A). “storing the data set and/or carrying out an action according to the data set” (para 0019, 0030).
(Re claim 17) “a drinks preparation machine, designed for carrying out the method according to claim 16” (20 figure 1A, para 0015).
	Jarnagin discloses a method for operating a coordination server for transmitting a data set from an operating device to a drinks preparation machine, wherein the method comprises at least the following steps, which are carried out on the coordination server:
	(Re claim 18) “by the coordination server: receiving a machine address of a drinks preparation machine and a data set” (19 figure 1A). “by the coordination server: storing the machine address and, assigned thereto, the data set” (para 0019, 0030). “by the coordination server: transmitting this data set to a drinks preparation machine according to the machine address“ (42 figure 1A).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 10,226,148, 2018/0325307, 2017/0360250, 2015/0351581 and 6,584,309.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R WAGGONER whose telephone number is (571)272-8204. The examiner can normally be reached Mon-Thurs 5am-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY R. WAGGONER
Primary Examiner
Art Unit 3655



/TIMOTHY R WAGGONER/Primary Examiner, Art Unit 3655